UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6160




In Re: BILLY JOE PELFREY,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-99-693-3)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Joe Pelfrey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Joe Pelfrey has filed a petition for a writ of mandamus

from this court seeking to have this court order the district court

handling his case to transfer his case to another district court,

to restore the filing time for all discovery, to seize various

records from the Defendants in his civil action, to order an in-

vestigation as to why Defendants do not have certain records, and

to make the results of such investigation known to him.     Mandamus

is a drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).     Man-

damus relief is only available when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).    Pelfrey has not made that showing.

     Accordingly, we deny mandamus relief.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                      PETITION DENIED


                                  2